Case 1:20-cr-00239-TSE Document 49 Filed 03/08/21 Page 1 of 2 PagelD# 242

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA

 

Alexandria Division
UNITED STATES OF AMERICA
v. No. 1:20-cr-239-TSE
ALEXANDA AMON KOTEY and Hon. T.S. Ellis III
EL SHAFEE ELSHEIKH,
Defendants.
C U E.

On March 5, 2021, the parties appeared before the Court for a status conference in person

and through their counsel. The parties jointly presented the Court with proposed schedule for pre-

trial motions, an evidentiary hearing, and a trial date. Having considered the parties’ representa-

tions, the Court enters this Order governing the litigation schedule in this matter:

1.

The government shall file its initial Classified Information Procedures Act (CIPA), 18
U.S.C. app. 3., Section 4 submission no later than May 17, 2021;

All motions (excluding motions in limine) shall be filed by September 17, 2021;
Responses shall be filed by October 8, 2021, or three weeks after the filing of the mo-
tion;

Replies shall be filed by October 15, 2021, or one week after the response;

. Defendants shall file its CIPA § 5 notices, if any, by October 15, 2021;

An evidentiary hearing shall be held on November 17, 2021 beginning at 10:00 a.m.;

Trial shall commence on January 18, 2022 at 10 a.m.
Case 1:20-cr-00239-TSE Document 49 Filed 03/08/21 Page 2 of 2 PagelD# 243

~

Th .
e Court entered discovery Orders on December 3, 2020, which remain in effect upon the

entry of this scheduling Order. (Dkt. Nos. 33 and 35) The discovery Orders establish compliance
deadlines based on the January 18, 2022, trial date.

  
